DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wire feeding unit configured to feed” in claim 1 [corresponding structure is motor and feeding gears; paragraph 0017];
“curl guide configured to curl” in claim 1 [guide arm 50; see figure 1];
“binding unit configured to twist” in claim 1 [corresponding structure is wire engaging body 70 & rotary shaft 72; paragraph 0029];
“wire engaging body configured to engage” in claim 1 [corresponding structure is center hood 70C, first side hook 70R, left side hook 70L, sleeve 71; paragraph 0030];
“pulling unit for pulling” in claim 1 [corresponding structure is guide member and guide member moving mechanism; paragraph 0020 & 0022];
“induction guide configured to guide” in claim 2 [element 51; figure 5A];
“guide member configured to guide” in claims 4 and 10 [cylindrical pin; paragraph 0054];
“guide member moving mechanism configured to move” in claim 4 [corresponding structure is guide member support part 55A,  guide member actuating part 56A & spring 57A; figures 3A-3C; paragraphs 0053-0059];
“induction part configured to generate a force” in claim 9 [tapered shape element 53G; figure 7F; paragraph 0118]; and
“induction part configured to guide” in claim 10 [tapered shape element 53J; figure 8B; paragraph 0123].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “a pulling unit for pulling, toward the object, a wire on a second side positioned on an opposite side to the curl guide with respect to the object earlier than a wire on a first side positioned on the curl guide...”, it is unclear how the pulling unit that is defined in the specification as comprising the guide member and the guide member moving mechanism performs a pulling action on the wire. It is noted that paragraphs 0084-0086 of the specification appear to set forth the pulling action occurs from a reversal of the feeding unit and the guide member and guide member moving mechanism prevents the portion of the wire along the curl guide from entering the interior of the loop Ru. Additionally, claim 4 further defines structure of the pulling unit to be a guide member configured to guide and a guide member moving mechanism configured to move the guide member, neither of these elements perform a pulling function and therefore do not clarify the indefiniteness. Clarification and/or correction is required. For examination purposes the pulling unit is being interpreted as structure that prevents the wire from entering into a space between the curl guide and the induction guide when the wire is being pulled tight around the rebars. 
The claim states “a wire on a second side” and “a wire on a first side”, it is unclear if these two recitations of wires are in addition to the wire previously recited, i.e. setting forth three separate wires, or if the limitations are intending to refer to the same wire but different portions. For examination purposes the limitation is being interpreted: a first portion of the wire on a second side and a second portion of the wire on a first side. 
With regards to claim 4, the claim state “wherein the pulling unit moves the guide member from the guide position to the retreat position by the guide member moving mechanism”, it is unclear how the pulling unit is able to move elements within itself. Specifically the claim previously recites the pulling unit is comprised of the guide member and the guide member moving mechanism, therefore it is unclear how the pulling unit performs the function of moving the guide member. Clarification and/or correction is required.
With regards to claim 9, the claim states “to generate a force of moving” it is unclear what is encompassed within the limitation, i.e. it is unclear what the metes and bounds of “a force of moving”. 
The claim states “an induction part provided for the guide member and configured to generate a force of moving the guide member from the guide position to the retreat position as the wire fed in the reverse direction by the wire feeding unit is contacted thereto”, it is unclear what element is being referenced with the term “thereto”. 
With regards to claim 10, the claim states “an induction part configured to guide the wire wound around the object to a radially inner side of a loop formed by the wire wound around the object as the wire fed in the reverse direction by the wire feeding unit is contacted thereto”, it is unclear what element is being referenced with the term “thereto”. 
	Examiner notes that no art has been applied to claims 4-9 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art” [see MPEP 2173.06.II].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizuno et al (US 2021/0180347).
In reference to claim 1, Mizuno et al discloses a binding machine comprising of
a wire feeding unit (24) configured to feed a wire (W) [see paragraph 0080],
a curl guide (58) configured to curl the wire that is fed in a forward direction by the wire feeding unit [see paragraph 0085], and
a binding unit (30) configured to twist the wire fed in a reverse direction by the wire feeding unit and would on an object [see paragraph 0079],
wherein the binding unit (30) includes a wire engaging body (90) configured to engage a tip end-side of the wire fed in the forward direction by the wire feeding unit, curled by the curl guide (58) and wound around the object (R) [see paragraph 0093], and
wherein the binding machine includes a pulling unit (61) for pulling, toward the object (R), a wire on a second side positioned on an opposite side to the curl guide (58) with respect to the object earlier than a wire on a first side positioned on the curl guide of the wire wound around the object and engaged at its tip end [see lines 15-26 of paragraph 0125 & paragraph 0126; the tip end portion of the wire is held by wire engaging body 90 such that when the feeding unit is reverse the wire is feed toward the reel, therefore the wire will move over the guide pin 61 causing the wire on the first side to move closer to the objects before the wire on the second side].
In reference to claim 2, Mizuno et al further discloses an induction guide (60) configured to guide the wire (W) curled by the curl guide (58) to the binding unit (30),
wherein the pulling unit (61) pulls, toward the object, the wire on the second side along the induction guide (60) earlier than the wire on the firs side along the curl guide (58) [see paragraph 0126].
In reference to claim 3, the pulling unit is configured to be able to keep the wire on the first side apart from the object [see figure 4; as the feeding unit reverse the feed direction the wire will pass under guide pin 62 and over guide pin 61 thus keeping it apart from the object].
In reference to claim 10, Mizuno et al further discloses the pulling unit (61) includes a guide member (61) provided for the curl guide (58) and configured to guide the wire fed in the forward direction by the wire feeding unit, curled by the curl guide and wound around the object [see figure 4], and
wherein the guide member (61) includes an induction part (surface of pin) configured to guide the wire wound around the object to a radially inner side of a loop formed by the wire wound around the object as the wire fed in the reverse direction by the wire feeding unit is contacted thereto. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725